DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4 and 22 are pending.
Claims 1, 2, 4 and 22 are examined herein.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/17/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinelli et al. (Plant physiology 156.4 (2011): 1894-1904) taken with evidence of Blázquez et al. (Nature 404.6780 (2000): 889).
This is a new rejection made in view of Applicant’s amendments of the claims.  
Applicant claims a recombinant nucleic acid molecule for producing flower formation comprising: a transgenic nucleic acid sequence comprising a sequence encoding a floral fate inducer or gibberellin inhibitor operably linked to a heterologous promoter specific to flower primordium or lateral organ primordium, wherein said floral fate inducer is associated with gibberellin biosynthesis (Claim 1), the molecule of Claim 1, wherein said floral fate inducer is a gibberellin inhibitor, a gibberellin catabolism enzyme, a gibberellin signal transduction pathway component, a molecule associated with modulating gibberellin levels, a molecule associated with modulating gibberellin signal transduction, or a molecule associated with gibberellin response (Claim 2), the molecule of claim 1, wherein said promoter specific to flower primordium or lateral organ primordium is selected from a list including the LFY promoter (Claim 4), the molecule of Claim 1, wherein said promoter is inducible by an external stimuli (Claim 22).

Spinelli et al. discloses Arabidopsis thaliana plants transformed with a nucleic acid construct wherein the SHOOTMERISTEMLESS(STM) gene is operably linked to the LEAFY(LFY) promoter.  (p. 1899 left col. ¶ 3 – p. 1900 right col. ¶1).  Spinelli et al. also discloses that the SHOOTMERISTEMLESS(STM) gene product is an inhibitor of gibberellin biosynthesis.  (p. 1894 right col. ¶ 2).  
Blázquez et al. provides evidence that the LEAFY polypeptide is involved in the gibberellin response and that the promoter is responsive to gibberellins.  (p. 890 right col. ¶ 2).  As such, Spinelli et al. anticipates the claims.  
Response to Remarks
	Applicant’s Remarks dated 04/17/2020 have been considered but are deemed inapposite to the instant rejection.  Insofar as Applicant argues that Applicant has provided evidence of unexpected results, that evidence is deemed immaterial in the context of a rejection under 35 USC 102.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES LOGSDON/Examiner, Art Unit 1662